  Case 1:18-cv-00586-RGA Document 26 Filed 02/20/19 Page 1 of 2 PageID #: 95




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

JOHN NANNI,                           )
an individual,                        )
                                      )
       Plaintiff,                     )                 Case No: 1:18-cv-00586-RGA
                                      )
v.                                    )
                                      )
DOVER CHICKEN, LLC,                   )
a Delaware Limited Liability Company, )
                                      )
       Defendant.                     )
____________________________________/


                     STIPULATION OF DISMISSAL WITH PREJUDICE

        Plaintiff and Defendant, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

Procedure, hereby stipulate to dismiss this action with prejudice and except as otherwise agreed

between the parties, each party shall bear its respective fees and costs.

Dated: February 20, 2019

/s/ David T. Crumplar     .                            /s/ Robert J. Cahall       .
David T. Crumplar (#5876)                             Robert J. Cahall (#5597)
Jacobs & Crumplar, P.A.                               McCormick & Priore, P.C.
Of Counsel                                            Four Penn Center
750 Shipyard Drive                                    1000 North West Street
Suite 200                                             Suite 1200
Wilmington, DE 19801                                  Wilmington, DE 19801
Tel.: (302) 656-5445                                  Tel: (302) 295-4895
Fax: (302) 656-5875                                   Fax: (302) 295-4801
davy@jcdelaw.com                                      rcahall@mccormickpriore.com

Attorneys for Plaintiff                               Attorneys for Defendant




                                                  1
 Case 1:18-cv-00586-RGA Document 26 Filed 02/20/19 Page 2 of 2 PageID #: 96




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 20th day of February, 2019, I electronically filed the

foregoing with the Clerk of Court by using CM/ECF system which will send notice of electronic

filing to the following:

Robert J. Cahall, Esq.
McCormick & Priore, P.C.
Four Penn Center
1000 North West Street
Suite 1200
Wilmington, DE 19801

                                          /s/ David T. Crumplar     .
                                          David T. Crumplar (#5876)




                                             2
